Exhibit 10.46

 

 
PG&E CORPORATION

 
EXECUTIVE STOCK OWNERSHIP PROGRAM



Administrative Guidelines
(As amended February 15, 2006)
 

1.  
Description. The Executive Stock Ownership Program (“Program”) was approved by
the Nominating and Compensation Committee of the Board of Directors on October
15, 1997. The Program is an important element of the Committee’s compensation
policy of aligning executive interests with those of the Corporation’s
shareholders. As an integral part of the Program, the Committee also authorized
the use of Special Incentive Stock Ownership Premiums (“SISOPs”) which are
designed to provide incentives to Eligible Executives to assist in achieving
minimum stock ownership targets established by the Committee. These Guidelines
were originally adopted by the Committee on November 19, 1997, amended by the
Committee on July 22, 1998, October 21, 1998, February 16, 2000, September 19,
2000, February 19, 2003, and February 15, 2006. These amended Guidelines, along
with the written materials provided to the Committee on October 15, 1997,
describe the Program which became effective on January 1, 1998. The Program is
administered by the Corporation’s Senior Human Resources Officer.

 

2.  
Eligible Executives. The Chief Executive Officer shall designate the officers of
the Corporation and its affiliates who shall be Eligible Executives covered by
the Program. The officers covered by the Guidelines and the applicable total
stock ownership target (“Target”) are:

 
 
Officer Band
 
 
Position
 
 
Total Stock
Ownership Target
 
 
1
 
 
CEO
 
 
3 x base salary
 
 
2
 
 
Heads of Business Lines, CFO, & General Counsel
 
 
2 x base salary
 
 
3
 
 
SVPs of Corp. & Utility
 
 
1.5 x base salary
 

 

3.  
Annual Milestones. Under the Guidelines, Targets are designed to be achieved by
the end of the fifth calendar year following the calendar year in which an
officer first becomes an Eligible Executive (“Target Date”). Annual Milestones
have been established as a means of measuring progress towards achieving Targets
and of providing incentives for Eligible Executives to expeditiously meet their
Targets. The Annual Milestone at the end of the first full calendar year is 20
percent of the Target, and the Annual Milestone for each succeeding year is an
additional 20 percent of the Target. Annual Milestones shall be adjusted to
reflect changes in base salary; provided, however, that in each instance any
such modification shall be amortized over the remaining original five-year term.
Following the Target Date, Targets also shall be modified to reflect changes in
base salary.

 

--------------------------------------------------------------------------------


 

4.  
Calculation of Stock Ownership Levels. Stock ownership level is the dollar value
of stock and stock equivalents owned by an Eligible Executive and calculated as
of the last day of the calendar year (“Measurement Date”). The purpose of this
calculation is to determine the value of the stock or stock equivalents owned by
the Eligible Executive as compared with the Annual Milestone or Target for that
executive. For purposes of this calculation, the value per share of stock or
stock equivalent ("Measurement Value") is the average closing price of PG&E
Corporation common stock as traded on the New York Stock Exchange for the last
thirty (30) trading days of the year.

 

a)  
The value of stock beneficially owned by the Eligible Executive is determined by
multiplying the number of shares owned beneficially on the Measurement Date
times the Measurement Value.

 

b)  
The value of PG&E Corporation phantom stock units credited to the Eligible
Executive's account in the PG&E Corporation Supplemental Retirement Savings Plan
(“SRSP”) is determined by multiplying the number of phantom stock units credited
to the Eligible Executive's SRSP account on the Measurement Date times the
Measurement Value.

 

c)  
The value of stock held in the PG&E Corporation stock fund of any defined
contribution plan maintained by PG&E Corporation or any of its subsidiaries is
determined by multiplying the number of shares in such plan on the Measurement
Date times the Measurement Value.

 

d)  
The value of restricted stock held by the Eligible Executive is determined by
multiplying the number of shares held by the Eligible Executive on the
Measurement Date times the Measurement Value (for purposes of this calculation,
restricted stock shall include any shares that have been approved by the
Nominating, Compensation and Governance Committee but not yet issued as of the
Measurement Date).

 

e)  
For Eligible Executive’s whose Target Date is on or before 12/31/2004, the value
of the frozen share-equivalent units of the vested "in the money" stock options
as of 12/31/2000 is the difference between the number of options on 12/31/2000
multiplied by the Measurement Value on 12/31/2000 minus the number of options on
12/31/2000 multiplied by the option exercise price (for purposes of this
calculation, any value attributable to dividend equivalents is excluded).

 

5.  
Award of SISOPs. SISOPs are awarded to Eligible Executives who achieve and
maintain stock ownership levels prior to the end of the third year following the
year in which an officer first became an Eligible Executive. For purposes of
determining awards, the total stock ownership level is calculated as set forth
under paragraph 4 on the Measurement Date; however, such calculations will
exclude the value of restricted stock held by the Eligible Executive as defined
in paragraph 4(d). The amount of a SISOP award shall be equal to:

 

a)  
For the first year, 20 percent of the amount of the Eligible Executive’s stock
ownership level at the end of the year, up to the Annual Milestone, plus an
additional 30 percent of the amount by which the stock ownership level exceeds
the Annual Milestone up to the Target; and

 
2

--------------------------------------------------------------------------------


 

b)  
For each of the second and third years, the current stock ownership level is
reduced by the stock ownership level used to calculate previous SISOP awards to
determine the new ownership, then 20 percent of the amount up to the Annual
Milestone by which the end of the year stock ownership level exceeds the
beginning of the year stock ownership level, plus an additional 30 percent of
the amount by which the end of the year balance exceeds the Annual Milestone, up
to the Target.

 
Each time a SISOP award calculation is made, a second calculation also is made
to determine the minimum number of shares which must be retained by the Eligible
Executive to avoid forfeiture of the SISOP award ("Minimum Ownership Level") as
discussed below in paragraph 8. This calculation converts the dollar value of
the stock ownership level used as the basis for qualifying for SISOPs into a
number of shares of stock by dividing that stock ownership level by the
Measurement Value. Thus, for example, if an Eligible Executive's stock ownership
level (less restricted stock held) was $250,000 and the Measurement Value was
$25 per share, then the Minimum Ownership Level would be 10,000 shares.
 
For purposes of this calculation, the maximum share ownership level used is the
Eligible Executive's Target. If an Eligible Executive has a share ownership
level higher than his/her Target, the increment over the Target is not included.
Thus, for example, if an Eligible Executive has a Target of $750,000 and his/her
share ownership level is $900,000, then only $750,000 is used to calculate the
Minimum Ownership Level.
 

6.  
SISOPs Credited to the SRSP. Upon award, SISOPs are credited to the Eligible
Executive's SRSP account and converted into units of phantom stock each equal in
value to a share of PG&E Corporation common stock ("SISOP units") as determined
in accordance with the SRSP. The SISOP units constitute "incentive awards"
authorized to be awarded by the Committee to Eligible Executives under the PG&E
Corporation 2006 Long-Term Incentive Plan ("2006 LTIP"). Upon credit of SISOP
units to an Eligible Executive's SRSP account, an equal number of shares of PG&E
Corporation common stock shall be reserved for issuance from the pool of shares
authorized for issuance under the 2006 LTIP. Once a SISOP unit is credited to
the Eligible Executive's SRSP account, it shall be subject to all of the terms
and conditions specifically applicable to SISOP units under the SRSP. Once
vested in accordance with paragraph 7 below, SISOP units are distributed in the
form of an equal number of shares of PG&E Corporation common stock as provided
in the SRSP.

 

7.  
Vesting. SISOPs vest only upon the expiration of three years after the date of
award (provided the Eligible Executive continues to be employed on such date).
An Eligible Executive's unvested SISOPs will be forfeited upon termination of
employment except as otherwise provided in the Vesting Guidelines in effect on
the grant date for a particular award.

 

8.  
Forfeiture of SISOP Units. So long as SISOP units remain unvested, such units
are subject to forfeiture if, on each Measurement Date, the Eligible Executive's
stock ownership is less than the Minimum Ownership Level established when the
SISOPs were granted (see paragraph 5). To determine forfeiture, the following
steps are followed on each Measurement Date:

 
3

--------------------------------------------------------------------------------


 

a)  
The total stock and stock equivalents owned by an Eligible Executive is
determined as set forth under paragraph 4, excluding section 4(d). This total
("Current Holdings") is compared with the Minimum Ownership Level determined
when the SISOPs were granted. If the Current Holdings are equal to or greater
than the Minimum Ownership Level, then no unvested SISOP units are forfeited. If
the Current Holdings are less than the Minimum Ownership Level, then the
unvested SISOP units are forfeited in the same proportion as the Current
Holdings are less than Minimum Ownership Level (for example, if the Current
Holdings are 20 percent less than the Minimum Ownership Level, then 20 percent
of the SISOP units are forfeited).

 

9.  
Failure to Achieve or Maintain Target. Failure to achieve stock ownership levels
at Target on the Target Date, or to maintain stock ownership levels at Target on
any Measurement Date thereafter, will result in the deferral into the PG&E
Corporation Phantom Stock Fund of the SRSP of awards from the PG&E Corporation
Long-Term Incentive Program and/or 2006 LTIP that are settled only in cash
(“Cash-Settled Awards”), and the Short-Term Incentive Plan (“STIP”). As of any
Measurement Date, to the extent that stock ownership levels are below Target,
Cash-Settled Awards shall be converted into PG&E Corporation Phantom Stock Units
and held in the PG&E Corporation Phantom Stock Fund of the SRSP. If, with the
addition of the phantom stock units attributable to the Cash-Settled Awards, the
stock ownership level is still below Target for any Measurement Date, any STIP
award above target STIP also shall be converted into phantom stock units, to the
extent necessary to achieve the Target stock ownership level. Such conversion of
Cash-Settled Awards and STIP awards shall continue for successive Measurement
Dates, if necessary, until Target is met. Phantom stock units attributable to
Cash-Settled Awards and STIP awards described in this paragraph 9 will be paid
from the SRSP in a lump sum in the seventh month following the month in which
the Eligible Executive's employment terminates.



 
4

--------------------------------------------------------------------------------

 